                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



STEVEN D. GUNN, on behalf of himself )               CASE NO.1:18CV457
and all others similarly situated,   )
                                     )
                      Plaintiff,     )               JUDGE CHRISTOPHER A. BOYKO
                                     )
               vs.                   )
                                     )
E-VERIFILE.COM, INC., ET AL.,        )               OPINION AND ORDER
                                     )
                      Defendants.    )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on the Motions to Dismiss for Lack of Personal

Jurisdiction by Defendants BNSF Railway Co. (ECF # 17) and E-Verifile.com, Inc. (ECF #

25). Norfolk Southern Railway Co. has filed a Motion to Dismiss for Lack of Personal

Jurisdiction and for Failure to State a Claim. (ECF # 28). For the following reasons, the

Court denies Defendants’ Motions but orders the case be transferred in its entirety to the

Southern District of Mississippi for further adjudication.

Plaintiff’s Complaint

       According to his Complaint, Plaintiff Steven D. Gunn (“Gunn”) applied for

employment with Railroad Controls, LP. (“RC”). RC is a contractor for Defendants BNSF
Railway Company “(BNSF”), Norfolk Southern Railway Company (“NS”) and Canadian

National Railway Company (“CN”). RC performs its work on property owned by the

Defendant railroads. All potential and current employees of RC are required to be screened

by Defendant e-Verifile.com, Inc. (“EV”) before they are given access to Defendant railroad

properties.

       Gunn sought employment with RC in March of 2016. Defendant railroads hired EV

to provide a background report on Gunn. EV purchased information concerning Gunn from

Sterling Infosystems-Ohio, Inc. (“Sterling”). Based on the information provided by Sterling

to EV, Gunn was denied access to the railroad properties and was denied employment with

RC. According to Gunn, the information provided by Sterling to EV falsely labeled Gunn a

convicted felon. In reliance on this false information, Gunn was denied employment with RC

and access to the railroad properties. Gunn alleges RC and the Defendant railroads never

provided him notice before taking the adverse action as required by 15 U.S.C. § 1681(b)(3).

Gunn further alleges that Sterling failed to provide him notice that Sterling was furnishing a

consumer report on employment as required under 15 U.S.C. § 1681k(a)(1). Such notice is

intended to afford the subject of the report an opportunity to correct any misinformation.

Sterling allegedly never gave Gunn the opportunity to do so.

       Based on these alleged facts, Gunn asserts six claims for violations of the Fair Credit

Reporting Act. 15 U.S.C. § 1681 et seq. During the pendency of the case, Gunn dismissed

his claims against Sterling and CN.

Defendant BNSF’s Motion to Dismiss

       Gunn alleges one claim against BNSF at Count IV of the Complaint. BNSF moves to


                                               2
dismiss Gunn’s claim against it for lack of personal jurisdiction. According to BNSF, Gunn

is a Mississippi resident who sought to work in a state other than Ohio. BNSF is a Delaware

corporation with its principal place of business in Texas. It has no operations or property in

Ohio. Gunn applied for employment with RC while he resided in Mississippi; and his

prospective employment could not have been in Ohio because BNSF has no tracks in Ohio on

which Gunn could have worked. Gunn’s claim against BNSF did not arise in Ohio, neither

did Gunn’s alleged injury occur in Ohio. In short, there is no connection between BNSF’s

allegedly improper conduct and Ohio that would allow the Court to exercise personal

jurisdiction over BNSF.

EV’s Motion to Dismiss for Lack of Personal Jurisdiction

        EV moves to dismiss Gunn’s claim against it at Count II of the Complaint for lack of

personal jurisdiction. EV contends Gunn is a Mississippi resident and EV is a Georgia

corporation with its principal place of business in Smyrna, Georgia. None of the events

giving rise to Gunn’s claims occurred in Ohio and Gunn did not suffer an injury in Ohio. EV

did not contract with Sterling Infosystems-Ohio but instead contracted with Sterling

Infosystems, Inc., a New York-headquartered entity. EV has no property or employees in

Ohio. It prepares its reports in its Georgia office, including Gunn’s report. Gunn and EV

communicated by letters sent between Georgia and Mississippi. Thus, nothing giving rise to

the claims in Gunn’s Complaint occurred in Ohio.

NS’s Motion to Dismiss for Lack of Personal Jurisdiction and for Failure to State a

Claim

        NS contends the Court lacks personal jurisdiction over it for the same reasons the


                                               3
Court lacks personal jurisdiction over the co-Defendants. Gunn is a Mississippi resident, NS

is a Virginia corporation with its principal place of business in Norfolk, Virginia. Gunn

applied to work for RC in Mississippi. An EV report contained information that Gunn had a

felony conviction. NS notified Gunn of the information. Gunn appealed the denial of access

to NS property by submitting a letter from the Forrest/Perry County Adult Drug Court

confirming Gunn’s participation in the program and stating that his record would be expunged

upon completion. Gunn’s appeal was denied. None of these events took place in Ohio.

According to NS, none of Gunn’s claims arise from any act which occurred in Ohio, neither

Gunn nor NS are residents of Ohio and Gunn suffered no injury in Ohio. Thus, the Court

lacks personal jurisdiction over Gunn’s claims against NS.

       Furthermore, NS argues Gunn fails to state a claim against NS because the Fair Credit

Reporting Act statute Gunn alleges NS violated applies only to consumer reports used for

employment purposes. Gunn did not seek employment with NS, but rather with RC. Finally,

Gunn’s claim against NS cannot survive because he fails to allege NS acted willfully; and the

only damages he seeks from NS require such a showing.

Gunn’s Opposition to Dismissal

       In his combined response to the Motions of Defendants, Gunn asks the Court to

transfer the case to either Georgia or Mississippi, to permit jurisdictional discovery or to sever

the case, sending it to each of Defendants’ home venues.

       Gunn acknowledges he is a Mississippi resident but decided to file suit in Ohio

because Sterling is located here. Sterling allegedly provided the inaccurate information to EV

from Ohio. However, Sterling has been dismissed from this case. Without Sterling, Gunn


                                                4
concedes “there is at best a tenuous connection to Ohio.” (Plaintiff’s Combined Response,

ECF #45 at 5). Therefore, Gunn argues that the Court should transfer the action to either

Mississippi, Gunn’s state of residence, or Georgia, as the Ohio District is the wrong venue

and the action could have been brought in either of these proposed venues. Gunn further

asserts that dismissal may foreclose his ability to pursue the claims since the applicable

limitations period may have run. Gunn further concedes that this Court lacks personal

jurisdiction over Defendants. (Id. at 9).

       In Reply, EV asks the Court to dismiss the claims or, alternatively, to transfer the case

to the Southern District of Mississippi where that court presumably has jurisdiction over all

Defendants given that Gunn’s residence there and that Mississippi is the place of Gunn’s

alleged injury.

       BNSF and NS also ask the Court to dismiss, but in the alternative, ask for an order of

transfer to the Southern District of Mississippi.

                                   Standard of Review

       In deciding whether a court possesses personal jurisdiction over the parties, the court

applies a two-step inquiry. “First, we must determine whether Ohio law authorizes

jurisdiction. If it does, we must determine whether that authorization comports with the Due

Process Clause of the Fourteenth Amendment.” Estate of Thomson ex rel. Estate of

Rakestraw v. Toyota, 545 F.3d 357, 361 (6th Cir. 2008). Where personal jurisdiction is

challenged, the plaintiff has the burden of establishing that personal jurisdiction exists.

Weller v. Cromwell Oil Co., 504 F.2d 927 (6th Cir. 1974). However, the nature of plaintiff’s

burden changes depending on the manner in which the district court approaches the motion.


                                                5
American Greetings Corp. v. Cohn, 839 F.2d 1164, 1168 (6th Cir. 1988). When a court

approaches a motion to dismiss for lack of personal jurisdiction based solely on written

materials and affidavits, “the burden on the plaintiff is relatively slight, . . . and the plaintiff

must make only a prima facie showing that personal jurisdiction exists in order to defeat

dismissal[.]” Ampco System Parking v. Imperial Parking Canada Corp., No. 1:11CV1172,

2012WL1066784, at *2 (N.D. Ohio Mar. 28, 2012) (quoting Air Prods., & Controls, Inc. v.

Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)). Plaintiff need only establish

jurisdictional claims with “reasonable particularity” and the pleadings and affidavits are

construed in the light most favorable to plaintiff. Id.

        The burden is on the plaintiff, however, to establish that jurisdiction exists and the

plaintiff may not merely stand on his pleadings in the face of a properly supported motion for

dismissal. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). The plaintiff must

set forth specific facts showing that the court has jurisdiction. Id. Therefore, dismissal is

proper only if all the specific facts alleged collectively fail to state a prima facie case for

jurisdiction. CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996).

        Here, Gunn has conceded that the Court lacks personal jurisdiction over the remaining

Defendants. Based on Gunn’s concession and the evidence submitted, the Court finds it

lacks personal jurisdiction over NS, EV and BNSF.

        Gunn asks the Court to transfer the case pursuant to 28 U.S.C. § 1406(a) or 28 U.S.C.

§1631. Neither statute requires the Court to have personal jurisdiction over Defendants

before transferring. See Pittock v. Otis Elevator Co., 8 F.3d 325, 329 (6th Cir. 1993)(“section

1406(a) does not require that the district court have personal jurisdiction over the defendants


                                                  6
before transferring the case.” Citing Goldlawr, Inc. v. Heiman, 369 U.S. 463, 82 S.Ct. 913, 8

L.Ed.2d 39 (1962). See also Roman v. Ashcroft, 340 F.3d 314, 328 (“In light of the language

of § 1631 and its purpose, we therefore conclude that the statute applies to federal courts

identifying any jurisdictional defect, regardless of whether it involves personal or subject

matter jurisdiction.”).

        Both § 1406(a) and § 1631 require the Court to determine if it is in the interests of

justice to transfer a case rather than dismiss.

        Section 1631 provides that if a civil action or appeal is filed in a court lacking
        jurisdiction, “the court shall, if it is in the interest of justice, transfer such
        action or appeal to any other such court in which the action or appeal could
        have been brought at the time it was filed or noticed.” 28 U.S.C. § 1631
        (emphasis added). A court may decide to dismiss an action rather than
        transferring it under § 1631 either because (1) no permissible federal court
        would have jurisdiction over the action, or because (2) transfer would not be in
        the interest of justice.

Roman, 340 F.3d at 328.

        Similarly 28 U.S.C. § 1406(a) reads: “[t]he district court of a district in which is filed

a case laying venue in the wrong division or district shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been brought.”

        Defendants argue the case should be dismissed for lack of personal jurisdiction; but

ask alternatively, that it be transferred to the Southern District of Mississippi. 1 Because the

Court finds it lacks personal jurisdiction over Defendants, the Court declines to make any

merits determinations found in the parties’ Motions to Dismiss and holds that a court with


1
        Defendant RC has not joined nor opposed the Motions to Dismiss and has not
        opposed Gunn’s response requesting transfer. In a Joint Status Report filed
        November 1, 2018 the parties represented that “Plaintiff and Defendant Railroad
        Controls have agreed to relief to putative class members only.”

                                                  7
proper jurisdiction over the parties must be the court to adjudicate such matters. It is left to

this Court to determine if the interests of justice favor transfer over dismissal.

       Defendants NS and BNSF argue that Gunn knew in May of 2018, with the dismissal

of Sterling, that it lacked any arguable basis for personal jurisdiction in this Court. Thus, the

interests of justice favor dismissal because Gunn should have foreseen that the Court lacked

personal jurisdiction over the remaining Defendants. Furthermore, because Gunn’s claims

lack merit, dismissal is favored over transfer.

       Gunn contends that dismissal without prejudice may prohibit him from asserting his

claims because the applicable statute of limitations will have run. The Sixth Circuit has held

that “the reasons for transferring a case to a proper forum rather than dismissing ‘are

especially compelling if the statute of limitations has run since the commencement of the

action, so that dismissal might prevent the institution of a new suit by the plaintiff and a

resolution on the merits.’” Jackson v. L & F Martin Landscape, 421 F. App'x 482, 484 (6th

Cir. 2009); 14D Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal

Practice and Procedure § 3827, at 587 (3d ed. 2007). Because the interests of justice are best

served by transfer rather than what would likely be the harshest of sanctions as a result of

dismissal, the Court denies Defendants’ Motions to Dismiss, but transfers the case in its

entirety to the Southern District of Mississippi for further adjudication.

       IT IS SO ORDERED.
                3/7/2019
       DATE: ___________
                                           s/Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge


                                                  8
